DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed 01/04/22, with respect to the abstract, drawings, and specification have been fully considered and are persuasive.  The objections of the abstract, drawings, and specification have been withdrawn. 
Applicant's arguments filed 01/04/22, with respect to the rejection of claim 1 have been fully considered but they are not persuasive. The applicant states the examiner and prior art do not teach a sensor on both sides of the dog. However, the office action does teach this rejection from Kates who states: “One or more modules 1601-1605 can be provided to the same harness 1601” Col. 30 lines 62-64. The rejections are still deemed proper and are therefore made FINAL.
Applicant’s arguments, see pages 12-14, filed 01/04/22, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of references, the following rejection is being applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi (US 10117802) in view of Kates (US 7861676).
Regarding Claim 1, Kasravi teaches a wearable sensor device to assist a vision-impaired dog in navigating its surroundings, comprising: a harness (harness 105); a first proximity sensor coupled to the harness at a first position (frontal distance sensor 120) such that the first proximity sensor faces forward when the dog wears the harness (Figure 1); and a second proximity sensor coupled to the harness at a second position (lower distance sensor 145) such that the second proximity sensor faces forward when the dog wears the harness (Figure 1).
Kasravi fails to teach a wearable sensor device wherein the first sensor overlays a left shoulder of the dog and the second sensor overlays a right shoulder of the dog.
However, Kates teaches a wearable sensor device wherein the first sensor overlays a left shoulder of the dog (Figure 16C; “When the camera 1501 is located in the module 1604 as shown in FIG. 16C, the camera 1501 can be configured to have a field of view to the left (when located on the left side) or to the right (when located on the right side) to the front, up, down, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness with proximity sensors of Kasravi with the sensors on the left and right shoulders as taught by Kates, in order to increase the dog’s awareness of its surroundings to prevent injury.
Regarding Claim 2, Kasravi and Kates teach the wearable sensor device of Claim 1. Kasravi further teaches the wearable sensor device wherein the first proximity sensor (frontal distance sensor 120) is coupled to the harness (harness 105) such that the first proximity sensor is oriented horizontally when the dog wears the harness (Figure 1).
Kasravi fails to teach the wearable sensor device wherein the second proximity sensor is coupled to the harness such that the second proximity sensor is oriented horizontally when the dog wears the harness.
However, Kates teaches the wearable sensor device wherein the second proximity sensor is coupled to the harness such that the second proximity sensor is oriented horizontally when the dog wears the harness (“When the camera 1501 is located in the module 1604 as shown in FIG. 16C, the camera 1501 can be configured to have a field of view to the left (when located on the left side) or to the right (when located on the right side) to the front, up, down, and/or behind the dog.” Col. 30 lines 49-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sensor of Kasravi with the horizontal sensor of Kates, in order to increase the dog’s awareness of its surroundings to prevent injury.
Regarding Claim 3, Kasravi and Kates teach the wearable sensor device of Claim 1. Kasravi further teaches the wearable sensor device further comprising: a first output device coupled to the harness adjacent to the first proximity sensor (“the stimulator mounted on the dog’s head”; Col. 5, lines 28‐32; (125); “located on different parts of the body harness, so that the dog would more easily discern between the alerts”; Col. 6, lines 55‐60); and a second output device coupled to the harness adjacent to the second proximity sensor (“the stimulator mounted on the dog’s chest”; Col. 5, lines 28‐32; (125); Col. 6, lines 55‐60). 
Regarding Claim 4, Kasravi and Kates teach the wearable sensor device of Claim 3. Kasravi further teaches the sensors on the wearable sensor device are proximity sensors (frontal distance sensor 120 and lower distance sensor 145)
Kasravi fails to teach the wearable sensor device, further comprising: a third sensor coupled to the harness at a third position that overlays a left side of a torso of the dog and such that the third sensor faces away from the left side of the dog when the dog wears the harness and a fourth sensor coupled to the harness at a fourth position that overlays a right side of the torso of the dog and such that the fourth sensor faces away from the right side of the dog when the dog wears the harness.
However, Kates teaches a third sensor coupled to the harness at a third position that overlays a left side of a torso of the dog (Figure 16B; “FIG. 16B shows the harness 1601 with an electronic module 1603 located on the dog's flank or side” Col. 30 lines 36-37) and such that the third sensor faces away from the left side of the dog when the dog wears the harness (“When the camera 1501 is located in the module 1603 as shown in FIG. 16B, the camera 1501 can be configured to have a field of view to the left (when located on the left side) or to the right (when located on the right side) to the front, up, down, and/or behind the dog.” Col. 30 lines 49-53); and a fourth sensor coupled to the harness at a fourth position that overlays a right side of the torso of the dog (Figure 16B; “When the camera 1501 is located in the module 1603 as shown in FIG. 16B, the camera 1501 can be configured to have a field of view to the left (when located on the left side) or to the right (when located on the right side) to the front, up, down, and/or behind the dog.” Col. 30 lines 49-53) and such that the fourth sensor faces away from the right side of the dog when the dog wears the harness (“The configurations shown in FIGS. 16A-D are not mutually exclusive. One or more of the modules 1601-1605 can be provided to the same harness 1601.” Col. 30 lines 62-64)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximity sensors of Kasravi with the third and fourth sensors of Kates, in order to increase the dog’s awareness of its surroundings to the sides to prevent injury. Additionally, it would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have multiple sensors around the sides of the dogs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 5, Kasravi and Kates teach the wearable sensor device of Claim 4.
Kasravi fails to teach the wearable sensor device wherein the third and fourth proximity sensors are coupled to the harness such that the third and fourth proximity sensors are oriented horizontally when the dog wears the harness.
However, Kates teaches the wearable sensor device wherein the third and fourth proximity sensors are coupled to the harness such that the third and fourth proximity sensors are oriented horizontally when the dog wears the harness (“When the camera 1501 is located in the module 1603 as shown in FIG. 16B, the camera 1501 can be configured to have a field of view to the left (when located on the left side) or to the right (when located on the right side) to the front, up, down, and/or behind the dog.” Col. 30 lines 49-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Kasravi with the third and fourth sensors being horizontal as taught by Kates, in order to increase the dog’s awareness of its surroundings to the sides to prevent injury.
Regarding Claim 6, Kasravi and Kates teach the wearable sensor device of Claim 4. Modified Kasravi further teaches the wearable sensor device, further comprising: an output device coupled to the harness adjacent to the proximity sensor (“The stimulator mounted on the dog's head is the forward collision stimulator, which detects any frontal collision, and the stimulator mounted on the dog's chest is the drop stimulator, which detects any potential drop of fall ahead of the dog” Col 5 Lines 28-32; “The stimulators (125) assigned to the frontal distance sensor (120) and the lower distance sensor (145) are preferably different in nature and located on different parts of the body harness, so that the dog would more easily discern between the alerts and take appropriate action to avoid a collision or fall.” Col 6 Lines 55-60).
Kasravi fails to teach the wearable sensor device having a third and fourth output device.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output devices coupled to the harness adjacent to the proximity sensor as taught by Kasravi to include a third and fourth output device, in order for the dog to more easily discern which direction the obstruction is in. Additionally, it would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have multiple sensors around the sides of the dogs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 7, Kasravi and Kates teach the wearable sensor device of Claim 6. 
Kasravi fails to teach the wearable sensor device of claim 6, further comprising: a fifth proximity sensor coupled to the harness at a fifth position that overlays a chest of the dog and such that the fifth proximity sensor faces forward when the dog wears the harness.
However, Kates teaches a fifth proximity sensor coupled to the harness at a fifth position that overlays a chest of the dog (module 1605; Figure 16D) and such that the fifth proximity sensor faces forward when the dog wears the harness (“When the camera 1501 is located in the module 1605 as shown in FIG. 16D, the camera 1501 can be configured to have a field of view to the left (when located on the left side) or to the right (when located on the right side) and/or to the front.” Col. 30 lines 57-61; “The configurations shown in FIGS. 16A-D are not mutually exclusive. One or more of the modules 1601-1605 can be provided to the same harness 1601.” Col. 30 lines 62-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximity sensors of Kasravi with the fifth sensor of Kates, in order to increase the dog’s awareness of its surroundings in the front to prevent injury. Additionally, it would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have multiple sensors around the sides of the dogs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 8, Kasravi and Kates teach the wearable sensor device of Claim 7.
Kasravi fails to teach the wearable sensor device wherein the fifth proximity sensor is coupled to the harness such that the fifth proximity sensor is oriented horizontally when the dog wears the harness.
However, Kates teaches the wearable sensor device wherein the fifth proximity sensor is coupled to the harness such that the fifth proximity sensor is oriented horizontally when the dog wears the harness (“When the camera 1501 is located in the module 1605 as shown in FIG. 16D, the camera 1501 can be configured to have a field of view to the left (when located on the left side) or to the right (when located on the right side) and/or to the front.” Col. 30 lines 57-61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sensor of Kasravi with the horizontal sensor of Kates, in order to increase the dog’s awareness of its surroundings to prevent injury.
Regarding Claim 9, Kasravi and Kates teach the wearable sensor device of Claim 9. Modified Kasravi further teaches the wearable sensor device, further comprising: an output device coupled to the harness adjacent to the proximity sensor (“The stimulator mounted on the dog's head is the forward collision stimulator, which detects any frontal collision, and the stimulator mounted on the dog's chest is the drop stimulator, which detects any potential drop of fall ahead of the dog” Col 5 Lines 28-32; “The stimulators (125) assigned to the frontal distance sensor (120) and the lower distance sensor (145) are preferably different in nature and located on different parts of the body harness, so that the dog would more easily discern between the alerts and take appropriate action to avoid a collision or fall.” Col 6 Lines 55-60).
Kasravi fails to teach the wearable sensor device having a fifth output device.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output devices coupled to the harness adjacent to the proximity sensor as taught by Kasravi to include a fifth output device, in order for the dog to more easily discern which direction the obstruction is in. Additionally, it would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have multiple sensors around the sides of the dogs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 10, Kasravi and Kates teach the wearable sensor device of Claim 1. Kasravi further teaches the wearable sensor device, wherein the first and second proximity sensors are infrared proximity sensors (“The distance sensors can use any combination of commonly available non-contact distance measurement techniques, such as ultrasound; or infrared.” Col. 5 lines 65-1).
Regarding Claim 12, Kasravi and Kates teach the wearable sensor device of Claim 1. Kasravi further teaches the wearable sensor device, wherein the first and second proximity sensors are laser-based proximity sensors (“In the case of the frontal distance finder (120), the sensor emits ultrasound or light sending wave (205)” Col. 6 lines 4-5)
Regarding Claim 13, Kasravi and Kates teach the wearable sensor device of Claim 1. Kasravi further teaches the wearable sensor device, wherein the first and second proximity sensors are sonar proximity sensors (“The distance sensors can use any combination of commonly available non-contact distance measurement techniques, such as ultrasound; or infrared.” Col. 5 lines 65-1)
Regarding Claim 14, Kasravi and Kates teach the wearable sensor device of Claim 1. Kasravi further teaches the wearable sensor device, wherein the device is configured to indicate to the vision-impaired dog that a path is all clear (“a Dmax, which is the maximum forward distance parameter to an object in front of the dog and the distance beyond which there is no risk of collision, hence no frontal collision alert” Col. 4 lines 36-39).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Kates as applied to claim 1 above, and further in view of Vatn (WO 2018217098)
Regarding Claim 11, Kasravi and Kates teach the wearable sensor device of Claim 1.
Kasravi fails to teach the wearable sensor device, wherein the first and second proximity sensors are photon proximity sensors.
However, Vatn teaches the wearable sensor device, wherein the first and second proximity sensors are photon proximity sensors. (“the proximity sensor may be selected from the group consisting of a buckle transmitting or interrupting a signal if it is opened, a light sensor covered by being in contact with the skin of the animal during normal operation,…” Paragraph [0018]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximity sensor of Kasravi to be a photon proximity sensor as taught by Vatn, in order to save money while still being able to analyze the surroundings for possible hazards. Additionally, it would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have a photon sensor as a proximity sensor, since the equivalence of photon detection and other light proximity sensors for their use in the animal husbandry art and the selection of any known equivalents to light proximity sensors would be within the level of ordinary skill in the art.
Claims 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi in view of Kates as applied to claim 1 above, and further in view of Im (KR 20180051967).
Regarding Claim 15, Kasravi and Kates teach the wearable sensor device of Claim 1.
Kasravi fails to teach the wearable sensor device, wherein the device is configured to indicate to the vision-impaired dog that a path is clear to the right with an obstruction to the left.
However, Im teaches the wearable sensor device, wherein the device is configured to indicate to the vision-impaired dog that a path is clear to the right with an obstruction to the left (“That is, the signal outputted from the proximity sensor 132 of one side flickers the lamp 133 provided on one side of the proximity sensor 132, and the signal outputted from the proximity sensor 132b of the other side flickers the proximity sensor 132b”; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Kasravi to include the left and right clear/no clear indications, in order to allow the blind dog to know where the obstruction is, and which direction to go to avoid it, preventing further injuries.
Regarding Claim 16, Kasravi and Kates teach the wearable sensor device of Claim 1.
Kasravi fails to teach the wearable sensor device, wherein the device is configured to indicate to the vision-impaired dog that a path is clear to the left with an obstruction to the right.
However, Im teaches the wearable sensor device, wherein the device is configured to indicate to the vision-impaired dog that a path is clear to the left with an obstruction to the right (“That is, the signal outputted from the proximity sensor 132 of one side flickers the lamp 133 provided on one side of the proximity sensor 132, and the signal outputted from the proximity sensor 132b of the other side flickers the proximity sensor 132b”; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Kasravi to include the left and right clear/no clear indications, in order to allow the blind dog to know where the obstruction is, and which direction to go to avoid it, preventing further injuries.
Regarding Claim 17, Kasravi and Kates teach the wearable sensor device of Claim 1.
Kasravi fails to teach the wearable sensor device, wherein the device is configured to indicate to the vision-impaired dog that a path has obstructions to the left and the right.
However, Im teaches the wearable sensor device, wherein the device is configured to indicate to the vision-impaired dog that a path has obstructions to the left and the right (“That is, the signal outputted from the proximity sensor 132 of one side flickers the lamp 133 provided on one side of the proximity sensor 132, and the signal outputted from the proximity sensor 132b of the other side flickers the proximity sensor 132b”; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Kasravi to include the left and right clear/no clear indications, in order to allow the blind dog to know where the obstruction is, and which direction to go to avoid it, preventing further injuries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642